                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    HELSON PABON GONZALEZ,

                               Plaintiff,
                                                                            ORDER
         v.
                                                                        17-cv-851-jdp1
    CORRECTIONAL OFFICER BLISS,

                               Defendant.


        Plaintiff Helson Pabon Gonzalez, appearing pro se, is a prisoner at the Wisconsin

Secure Program Facility. He has recently filed a series of lawsuits in this court, many of which

contained allegations that were too vague to state claims for relief. In an October 1, 2018 order,

I denied Pabon Gonzalez’s motion for recruitment of counsel, and noted that he had failed to

submit amended complaints in several cases by the deadlines set by the court. Dkt. 14. I gave

him a final chance to submit amended complaints in case nos. 17-cv-851-jdp, 17-cv-852-jdp,

18-cv-160-jdp, and 18-cv-162-jdp. Id.

        Pabon Gonzalez has responded by filing two submissions, Dkt. 15 and Dkt. 16. I take

his first submission to be an attempt at amending his complaint in case no. 17-cv-851-jdp, a

case in which he sues defendant Correctional Officer Bliss for harassing him in a variety of

ways, including confiscating some of his possessions and giving him false conduct reports.

Dkt. 19, at 1–2. But his new allegations reiterate what he said in his original complaint; he still

does not provide allegations that support any claims for relief.




1
 I have provided only the caption for case no. 17-cv-851-jdp. The clerk of court is directed to
docket this order in Pabon Gonzalez’s other cases in which the motions discussed here are
docketed.
        Pabon Gonzalez goes on to say that my one-week final deadline is too short for him to

amend his complaints in the other cases, and that he instead wants to “archive” case nos. 17-

cv-715-jdp, 17-cv-761-jdp, 17-cv-852-jdp, 18-cv-161-jdp, and 18-cv-162-jdp, and refile them

in 2020, after he is released from prison. Id. at 2–3. The ’715, ’761, and ’161 cases are already

closed and judgment has been entered against him, so I cannot consider his request in those

cases. But I will consider it as a request in the other two cases.

       In his second submission, he asks the court to appoint counsel for him in the other two

cases in which he was directed to file amended complaints, the ’851 case and the ’160 case. He

also seeks counsel for the two cases he has that have passed screening, case nos. 16-cv-852-jdp

and 17-cv-850-jdp, and an un-numbered case against Correctional Officer Wetter, which I take

to be one of his three newest cases, 18-cv-787-jdp.

       The focus of this order is the four cases in which Pabon Gonzalez still has not provided

allegations that state claims upon which relief may be granted: 17-cv-851-jdp, 17-cv-852-jdp,

18-cv-160-jdp, and 18-cv-162-jdp. Pabon Gonzalez argues that my last order did not give him

enough time to amend his complaints, but that was not the only time I gave him for that task:

in each case I first gave him three weeks to amend his complaint, but he failed to do so. This

is the third order I am entering in each of those cases, without completion of the screening

stage. It is time to fully resolve those issues.

       I will give Pabon Gonzalez a final choice: he will have a short time to submit amended

complaints in those cases, or he can voluntarily dismiss them. I cannot “archive,” stay, or close

cases for years and then let a plaintiff reopen them. For each case that he chooses to voluntarily

dismiss, he will still owe a filing fee, but the dismissal will be without prejudice so that he can


                                                   2
refile the case later if he so chooses. If Pabon Gonzalez does not respond by the deadline below

or he gives a response that inadequately addresses the options I have given him, I will consider

dismissing each case with prejudice for his failure to state a claim upon which relief may be

granted, and assessing him a “strike” for each case under 28 U.S.C. § 1915(g). He already has

two strikes, so if he collects a third, it will mean that he cannot proceed in forma pauperis with

cases unless he alleges that he is in imminent danger of serious physical harm.

       I will not recruit counsel to assist him with his choice because he does not need counsel

to amend his complaints or to decide to dismiss the cases. Nor will I recruit him counsel for

his other currently open cases. As I explained in my last order, it is too early to consider

recruiting counsel for him in those cases. See Dkt. 14, at 3. And moreover, there are simply not

enough lawyers willing to take on pro bono representation for me to consider recruiting counsel

for each of his several pending cases.

       Pabon Gonzalez also asks about the progress of the three newest cases he has filed, case

nos. 18-cv-784-jdp, 18-cv-786-jdp, and 18-cv-787-jdp. I am holding off on assessing his initial

partial payment of the filing fees for those cases until he responds to this order; if he receives

any strikes in those cases, the screening of the new cases will be affected.




                                                3
                                  ORDER

IT IS ORDERED that:

   1. Plaintiff Helson Pabon Gonzalez’s motion for recruitment of counsel, Dkt. 16,
      is DENIED without prejudice.

   2. Plaintiff may have until October 26, 2018, to respond to this order as discussed
      above.

Entered October 12, 2018.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
